DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 allowed.

The following is an examiner’s statement of reasons for allowance: 
	The prior art of record (in particular, Peruch et al. [U.S. PG Publication No. 0213389] and Dugan et al. [U.S. Patent No. 7,463,783]) do not disclose, with respect to claim 1, a volume measuring apparatus with an invisible structured light emitter, a first and second camera which image a pattern created by the invisible structured light emitter as well as a left and right view, respectively, and computes a depth graph from the respective left and right imaging using multiple scanning lines which determine a middle line, a bottom line, a left-side line and a right-side line,, finally using these lines multiple height, multiple length and multiple width information may be calculated in order to compute a volume of the target. Rather, while Peruch teaches a system which emits invisible light structure as seen in ¶0092 and 0036 which form upon an object, such as a box or a package, with a camera system comprising left and right imaging as seen in ¶0085 and 0090 [comprising at least two cameras which multiple width, multiple height and multiple length information, therefore missing a step in the overall process as per currently claimed. It is not believed to be obvious to one of ordinary skill in the art to properly incorporate the teaching of these multiple scan lines of the depth graph into Peruch, as Peruch reaches the volume related data without the use of scan lines of the target box in the specified manner in the depth graph. For example, although Dugan teaches in col. 7, li. 17-34 using a system with scan line cameras in order to measure length, width, and height of packages as they move along a conveyor, the examiner does not believe that such a teaching may be properly incorporated into Peruch’s teachings for the reasons above in order to properly disclose as per currently claimed. The same reasoning applies to claim 9 mutatis mutandis. Accordingly, claims 1-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483